Luke, J.
1. “On the trial of one for murder, where the evidence or the defendant’s statement at the trial would authorize the jury to find that the person killing acted in self-defense on account of a reasonable fear aroused in his mind by words, threats, or menaces, in connection with the other facts in the case, it is not erroneous for the court, in instructing- the jury on the law of voluntary manslaughter, as contained in the Renal Code of 1910, § 65, to fail or refuse to charge in immediate connection therewith the right of the jury to consider words, threats, or menaces in determining whether the circumstances attending the homicide were such as to justify the fears of a reasonable man that his life was in imminent danger or that a felony was about to be committed upon his person.” Deal v. State, 145 Ga. 33 (88 S. E. 573).
2. The evidence authorized the verdict, and the errors assigned in the mo*332tion for new trial are almost identical with the errors alleged in the case of Deal v. State, supra. Accordingly the court did not err in over-- ' ruling the motion for a new trial.
Decided February 16, 1917.
Indictment for murder—conviction of manslaughter; from Candler superior court—Judge Hardeman. October 5, 19Í6.
• G. W. Turner, for plaintiff in error.
B. Lee Moore, solicitor-general, contra.

Judgment affirmed.


Wade, O. J., and George, J., eoneur.